Mr. Justice Wole
delivered the opinion of the court. '
A mortgage deed contained the following clause:
“7th. In case of sale of the land described, the term of this mortgage shall by that fact mature, and in consequence the creditor may execute it (the mortgage), claiming what is due him.”
The Registrar of Property of San Herman recorded the instrument containing this mortgage with the defect that the condition mentioned was based on a prohibitive law and, therefore, could not be surrendered.
The appellant draws attention to the fact that mortgages, are frequently drawn with clauses that make the whole mortgage mature upon the failure to pay any instalment of capital *299or interest. He maintains that the clause recited put no prohibition on the alienation of property and we think he is right. Any person purchasing the property from the debtor would he hound to take notice of the immediate maturing of the mortgage debt and he has the immediate right to pay the said mortgage to the creditor. The creditor has the same right to demand payment. The purchaser has the right to pay the mortgage forthwith. The purchaser is not bound to purchase, but the clause recited does not prevent him from obtaining a good title subject to a mortgage immediately payable.
The note must be reversed in so far as the defect assigned is concerned.

Reversed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.